  Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 1 of 19 PageID 1




                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                     FORT MYERS DIVISION


ASHLEY PHILLIPS, MARIA
NEGRETE, TAJA JONES, and ERIN
RYAN,
       Plaintiffs,
vs.
LASHOUT BEAUTY BAR, LLC,
LUME'.LASH.BROW.BEAUTY.LLC, Case No.:
KCG LASHES, LLC, THOMAS
NELSON, Individually, MICHELLE
NELSON, Individually, KENYETTA
SMITH, Individually, and
CORRINDA HALLMAN,
Individually,

       Defendants.
            COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs, ASHLEY PHILLIPS, MARIA NEGRETE, TAJA JONES,
and ERIN RYAN (collectively referred to as “Plaintiffs”) sue Defendants,
LASHOUT BEAUTY BAR, LLC, LUME'.LASH.BROW.BEAUTY.LLC,
KCG LASHES, LLC, THOMAS NELSON, Individually, MICHELLE
NELSON,       Individually,     KENYETTA        SMITH,      Individually,        and
CORRINDA        HALLMAN,         Individually   (collectively   referred    to    as
“Defendants”) and states:
                              NATURE OF ACTION
             This action is for unpaid minimum wages under the Fair Labor
Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”), and unpaid wages
   Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 2 of 19 PageID 2




under Florida common law.
                                   PARTIES
             At all times material hereto, Plaintiffs were residents of Lee
County, Florida, in the Middle District of Florida.

             Defendant LASHOUT BEAUTY BAR, LLC was, and continues
to be, a Florida Limited Liability Company transacting business in Lee and
Collier Counties, Florida, with its principal place of business located in Naples,
Florida.

             Defendant     LUME'.LASH.BROW.BEAUTY.LLC                 was,    and
continues to be, a Florida Limited Liability Company transacting business in
Lee and Collier Counties, Florida, with its principal place of business located in
Naples, Florida.

             Defendant KCG LASHES, LLC was, and continues to be, a
Florida Limited Liability Company transacting business in Lee County,
Florida, with its principal place of business located in Fort Myers, Florida. KCG
LASHES, LLC holds itself out to the public and does business as “LUME
LASH BROW AND BEAUTY BAR.”

             Individual Defendant THOMAS NELSON was, at all times
material, a Managing Member and owner of corporate Defendants LASHOUT
BEAUTY BAR, LLC and LUME'.LASH.BROW.BEAUTY.LLC. On
information and belief, THOMAS NELSON is a resident of Collier County,
Florida.

             Individual Defendant MICHELLE NELSON was, at all times
material, a Managing Member and owner of corporate Defendants LASHOUT


                                        2
  Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 3 of 19 PageID 3




BEAUTY BAR, LLC and LUME'.LASH.BROW.BEAUTY.LLC. On
information and belief, MICHELLE NELSON is a resident of Collier County,
Florida.

               Individual Defendant KENYATTA SMITH was, at all times
material, a Managing Member and owner of corporate Defendant KCG
LASHES, LLC. On information and belief, KENYATTA SMITH is a resident
of Lee County, Florida.

               Individual Defendant CORRINDA HALLMAN was, at all times
material, a Managing Member and owner of corporate Defendant KCG
LASHES, LLC. On information and belief, CORRINDA HALLMAN is a
resident of Lee County, Florida.
                           JURISDICTION & VENUE
               This action arises under the Fair Labor Standards Act, 29 U.S.C.
§ 216(b), and Florida common law for breach of contract. The Court has subject
matter jurisdiction under 28 U.S.C. §1331, and supplemental jurisdiction over
Plaintiffs’ state law claims under 28 U.S.C. § 1367.

               This Court has personal jurisdiction over the Defendants
because:

           (a). Defendants engage in substantial and not isolated activity within

               the Middle District of Florida; and

           (b). Defendants operate, conduct, engage in, and/or carry on

               business in the Middle District of Florida.

               Venue is proper because:

           (a). The unlawful pay practices alleged occurred in the Middle


                                          3
   Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 4 of 19 PageID 4




             District of Florida; and

        (b). Defendants operated a business within the judicial district and

             resided in the judicial district.
                              FLSA COVERAGE
   Enterprise Coverage

             At all times material, Defendants were, and continue to be, an
“enterprise engaged in commerce,” and in the “production of goods for
commerce” as defined by the FLSA, 29 U.S.C. § 203(r) and 203(s).

             At all times material, Defendants employed at least two or more
employees who handled, sold, or otherwise worked with goods or materials
moved through interstate commerce, including, but not limited to: lashing and
other cosmetic supplies and tools and equipment used to perform cosmetic
services.

             At all times material, the corporate Defendant’s gross sales
volume exceeded $500,000 annually, either individually or as a single
enterprise under 29 C.F.R. §§ 791.2(b)(1)–(3).

   Multiple Entities/Single Enterprise

             Under the FLSA: “Enterprise means the related activities
performed (either through unified operation or common control) by any
person or persons for a common business purpose, and includes all such
activities whether performed in one or more establishments or by one or more
corporate or other organizational units including departments of an
establishment operated through leasing arrangements.” 29 U.S.C. § 203(r).

             Defendants LASHOUT BEAUTY BAR, LLC,


                                         4
   Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 5 of 19 PageID 5




LUME'.LASH.BROW.BEAUTY.LLC,and KCG LASHES, LLC are
currently listed with the Florida Department of State, Division of
Corporations, as “Active” businesses.

             At all times material hereto, Defendants LASHOUT BEAUTY
BAR, LLC, LUME'.LASH.BROW.BEAUTY.LLC, and KCG LASHES,
LLC performed “related activities,” through a unified operation, and were
under common control, and they “operated for a common business purpose”
and were a single “enterprise” within the meaning of the FLSA. 29 U.S.C.
203(r)(1).

             Defendants shared a common business purpose of operating
retail locations offering lash and cosmetic services.

             At all times relevant hereto, Defendants were a single enterprise
and Plaintiffs’ “integrated employer” under the FLSA, because they had: (i)
Common management; (ii) Interrelated operations; (iii) Centralized control of
labor relations; and (iv) Common ownership/financial control.

             For purposes of the FLSA:
      Where the employee performs work which simultaneously
      benefits two or more employers, or works for two or more
      employers at different times during the workweek, a joint
      employment relationship generally will be considered to exist in
      situations such as:




                                        5
   Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 6 of 19 PageID 6




      (1)    Where there is an arrangement between the employers to
             share the employee's services, as, for example, to
             interchange employees;
      (2)    Where one employer is acting directly or indirectly in the
             interest of the other employer (or employers) in relation to
             the employee;
      (3)    Where the employers are not completely disassociated with
             respect to the employment of a particular employee and
             may be deemed to share control of the employee, directly or
             indirectly, by reason of the fact that one employer controls,
             is controlled by, or is under common control with the other
             employer.

   29 C.F.R. §§ 791.2(b)(1)–(3).

             At all times material to this action, Plaintiffs were “employees”
of Defendants within the meaning of the FLSA.

             At all times material to this action, Defendants were Plaintiffs’
“employers” within the meaning of the FLSA

   Individual Coverage

             The FLSA individually covers Plaintiffs because they were
“engaged in commerce.” Specifically, a substantial portion of Plaintiffs’ duties
required ordering, receiving, and sending of cosmetology and lashing supplies
with out-of-state vendors. Plaintiffs also regularly and recurrently used
interstate telephone and mail, such as recurrent communications with out-of-
state seasonal customers. Plaintiffs also regularly and recurrently engaged in
interstate transactions through the use of electronic credit card and banking
transactions, processed and approved out-of-state.

             At all times material hereto, the Plaintiffs’ work was essential to
the business conducted by Defendants.

                                        6
   Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 7 of 19 PageID 7




   Liability of the Individual Defendants under the FLSA

             At all times material, individual Defendants THOMAS
NELSON and MICHELLE NELSON were the Managing Members and
owners of Defendants LASHOUT BEAUTY BAR, LLC and
LUME'.LASH.BROW.BEAUTY.LLC.

             At all times material, individual Defendants KENYETTA
SMITH and CORRINDA HALLMAN were the Managing Members and
owners of Defendant KCG LASHES, LLC.

             At all times material, the individual Defendants held and
exercised the authority to (a) hire and fire employees; (b) determine the work
schedules for the employees; and (c) control the finances and operations and
to determine and set the pay rates of employees, including the Plaintiffs.
Consequently, Defendants are employers as defined by 29 U.S.C. §201 et. seq.
                         FACTUAL BACKGROUND
      About Defendants

             Defendants are the owners and operators of a beauty salon,
focused primarily on lashing.

             Defendants use “lash technicians” to service its customers. The
technicians are licensed by the State of Florida, Department of Business and
Professional Regulation, as cosmetologists or estheticians.

             Although Defendants classify lash technicians as “independent
contractors,” they are not independent contractors. Rather, an employment
relationship exists between Defendants and the lash technicians.

             Defendants controls all aspects of the employment relationship.


                                       7
      Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 8 of 19 PageID 8




The technicians work exclusively for the Defendants. Defendants require the
technicians to enter into restrictive covenants, prohibiting them from
providing other services. The technicians have regular, full-time schedules set
by the Defendants. Defendants set the appointments with the customers and
assign the technician.

                   Defendants classify these individuals as independent contractors
to avoid compliance with wage and hour laws, workers’ compensation,
payroll taxes, and unemployment insurance.

           Plaintiff Ashley Phillips

                   Plaintiff ASHLEY PHILLIPS is a lash technician licensed by the
State of Florida.

                   Defendants employed Plaintiff PHILLIPS between January 2020
and June 2020.

                   On or about January 4, 2020, Plaintiff PHILLIPS and
Defendants entered into a written contract. See Exhibit A.

           Plaintiff Maria Negrete

                   Plaintiff MARIA NEGRETE is a lash technician licensed by the
State of Florida.

                   Defendants employed Plaintiff NEGRETE between July 2019
and October 2020.

                   On or about July 8, 2019, Plaintiff NEGRETE and Defendants
entered into a written contract. See Exhibit B.1



1
    A signed copy of the contract is in the possession of the Defendants.

                                                     8
      Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 9 of 19 PageID 9




           Plaintiff Taja Jones

                   Plaintiff TAJA JONES is a lash technician licensed by the State
of Florida.

                   Defendants employed Plaintiff JONES between May 2019 and
October 2020.

                   On or about May 3, 2019, Plaintiff JONES and Defendants
entered into a written contract. See Exhibit C.2

           Plaintiff Erin Ryan

                   Plaintiff ERIN RYAN is a lash technician licensed by the State
of Florida.

                   Defendants employed Plaintiff RYAN between March 2020 and
August 2020.

                   On or about December 2, 2019, Plaintiff RYAN and Defendants
entered into a written contract. See Exhibit D.

           Defendants’ Unlawful Pay Practices

                   At all times material, Plaintiffs worked in Defendants’ retail store
located at Gulf Coast Town Center, 9908 Gulf Coast Main Street SE Ste.155,
Fort Myers, Florida 33913.

                   Plaintiffs were required to work scheduled shifts and serve
customers in the store.

                   Although the Governor’s Executive Order banned the operation
of non-essential businesses during the initial stage of the COVID-19 pandemic,


2
    A signed copy of the contract is in the possession of the Defendants.

                                                     9
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 10 of 19 PageID 10




Defendants continued operating the Gulf Coast Town Center store in secret.

              Plaintiffs were required to report for mandatory shifts.
Defendants instructed customers to park behind the building or at a distance
to avoid any suspicion. Although the store had very few customers during this
time, Defendants required Plaintiffs to report and work mandatory shifts.

              Defendants failed and refused to pay Plaintiffs for hours spent in
the store as required. As a result, Defendants failed to pay Plaintiffs minimum
wage for all hours worked.

              After the pandemic began, the business operations and working
conditions at the store substantially declined. The financial condition also
significantly deteriorated as Defendants did not meet their financial
obligations to pay Plaintiffs' wages. When Plaintiff’s raised these issues, they
were either ignored, harassed, or threatened.

              Plaintiff’s each resigned their employment because of the
working conditions, the financial condition and disorganized operations,
harassment, and Defendants’ failure to pay wages.

              After they resigned, Defendants failed to pay Plaintiffs their final
paychecks.
                           COUNT I
       VIOLATION OF THE FLSA – UNPAID MINIMUM WAGES
                (PHILLIPS v. ALL DEFENDANTS)
              Plaintiff realleges Paragraphs 1 through 36 and 46 through 53 as if
fully stated herein.

              Although PHILLIPS was an employee, Defendants misclassified
her as an independent contractor.


                                        10
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 11 of 19 PageID 11




             Under the FLSA, Defendants were required to pay Plaintiff at least
minimum wage for all hours worked by Plaintiff.

             Defendants failed to pay Plaintiff at least minimum wage for all
hours worked.

             Defendants knew of their obligation to pay Plaintiff minimum
wages under the FLSA. Defendants willfully avoided their responsibility to
minimum wages.

             Due to the willful nature of the violations, Plaintiff is entitled to
liquidated damages under the FLSA.

             Plaintiff is entitled to an award of her reasonable attorney’s fees
and costs pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff PHILLIPS respectfully requests that final
judgment be entered in her favor against the Defendants as follows:
             a. Declaring that Defendants have violated the minimum wage
                requirements of the FLSA;
             b. Awarding Plaintiff unpaid minimum wages in amounts
                according to proof;
             c. Awarding Plaintiff liquidated damages in an equal amount to
                unpaid minimum wages;
             d. Awarding Plaintiff reasonable attorney’s fees and costs and
                expenses of this litigation pursuant to 29 U.S.C. § 216(b);
             e. Awarding Plaintiff post-judgment interest; and
             f. Ordering any other and further relief this Court deems to be
                just and proper.


                                       11
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 12 of 19 PageID 12




                                  COUNT II
                           BREACH OF CONTRACT
                       (PHILLIPS v. ALL DEFENDANTS)
              Plaintiff realleges Paragraphs 1 through 36 and 46 through 53 as if
fully stated herein.

              All conditions precedent to bringing this action have been
performed or have occurred, or have been waived.

              Plaintiff PHILLIPS and Defendants entered into a written
contract (Exhibit A).

              Plaintiff performed as required under the contract.

              Defendants materially breached the contract by failing and
refusing to pay Plaintiff commissions.

              As a direct and proximate result of Defendants’ breaches,
Plaintiff has suffered damages in the form of unpaid commissions.

       WHEREFORE, Plaintiff PHILLIPS respectfully requests that final
judgment be entered in her favor against the Defendants for an amount
consistent with evidence, the costs of litigation, interest, and reasonable
attorney’s fees under Fla. Sta. § 448.08 and the terms of the written contract.

                          COUNT III
       VIOLATION OF THE FLSA – UNPAID MINIMUM WAGES
               (NEGRETE v. ALL DEFENDANTS)
              Plaintiff realleges Paragraphs 1 through 33 and 37 through 39 and
46 through 53 as if fully stated herein.

              Defendants classified Plaintiff NEGRETE as an independent


                                           12
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 13 of 19 PageID 13




contractor.

              Although NEGRETE was an employee, Defendants
misclassified her as an independent contractor

              Under the FLSA, Defendants were required to pay Plaintiff at least
minimum wage for all hours worked by Plaintiff.

              Defendants failed to pay Plaintiff at least minimum wage for all
hours worked.

              Defendants knew of their obligation to pay Plaintiff minimum
wages under the FLSA. Defendants willfully avoided their responsibility to
minimum wages.

              Due to the willful nature of the violations, Plaintiff is entitled to
liquidated damages under the FLSA.

              Plaintiff is entitled to an award of her reasonable attorney’s fees
and costs pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff NEGRETE respectfully requests that final
judgment be entered in her favor against the Defendants as follows:
              g. Declaring that Defendants have violated the minimum wage
                 requirements of the FLSA;
              h. Awarding Plaintiff unpaid minimum wages in amounts
                 according to proof;
              i. Awarding Plaintiff liquidated damages in an equal amount to
                 unpaid minimum wages;
              j. Awarding Plaintiff reasonable attorney’s fees and costs and
                 expenses of this litigation pursuant to 29 U.S.C. § 216(b);


                                        13
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 14 of 19 PageID 14




             k. Awarding Plaintiff post-judgment interest; and
             l. Ordering any other and further relief this Court deems to be
                 just and proper.

                             COUNT IV
                       BREACH OF CONTRACT
                    (NEGRETE v. ALL DEFENDANTS)
             Plaintiff realleges Paragraphs 1 through 33 and 37 through 39 and
46 through 53 as if fully stated herein.

             All conditions precedent to bringing this action have been
performed, have occurred, or been waived.

             Plaintiff and Defendants entered into a written contract (Exhibit
B).

             Plaintiff performed as required under the contract.

             Defendants materially breached the contract by failing and
refusing to pay Plaintiff commissions.

             As a direct and proximate result of Defendants’ breaches,
Plaintiff has suffered damages in the form of unpaid commissions.

      WHEREFORE, Plaintiff NEGRETE respectfully requests that final
judgment be entered in her favor against the Defendants for an amount
consistent with the evidence, the costs of litigation, interest, and reasonable
attorney’s fees under Fla. Sta. § 448.08 and the terms of the written contract.

                           COUNT V
       VIOLATION OF THE FLSA – UNPAID MINIMUM WAGES
                 (JONES v. ALL DEFENDANTS)
             Plaintiff realleges Paragraphs 1 through 33 and 40 through 42 and

                                           14
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 15 of 19 PageID 15




46 through 53 as if fully stated herein.

             Although JONES was an employee, Defendants misclassified her
as an independent contractor.

             Under the FLSA, Defendants were required to pay Plaintiff at least
minimum wage for all hours worked by Plaintiff.

             Defendants failed to pay Plaintiff at least minimum wage for all
hours worked.

             Defendants knew of their obligation to pay Plaintiff minimum
wages under the FLSA. Defendants willfully avoided their responsibility to
minimum wages.

             Due to the willful nature of the violations, Plaintiff is entitled to
liquidated damages under the FLSA.

             Plaintiff is entitled to an award of her reasonable attorney’s fees
and costs pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff JONES respectfully requests that final
judgment be entered in her favor against the Defendants as follows:
             m. Declaring that Defendants have violated the minimum wage
                 requirements of the FLSA;
             n. Awarding Plaintiff unpaid minimum wages in amounts
                 according to proof;
             o. Awarding Plaintiff liquidated damages in an equal amount to
                 unpaid minimum wages;
             p. Awarding Plaintiff reasonable attorney’s fees and costs and
                 expenses of this litigation pursuant to 29 U.S.C. § 216(b);


                                           15
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 16 of 19 PageID 16




             q. Awarding Plaintiff post-judgment interest; and
             r. Ordering any other and further relief this Court deems to be
                 just and proper.

                                COUNT VI
                          BREACH OF CONTRACT
                       (JONES v. ALL DEFENDANTS)
             Plaintiff realleges Paragraphs 1 through 33 and 40 through 42 and
46 through 53 as if fully stated herein.

             All conditions precedent to bringing this action have been
performed, have occurred, or been waived

             Plaintiff and Defendants entered into a written contract, (Exhibit
C).

             Plaintiff performed as required under the contract.

             Defendants materially breached the contract by failing and
refusing to pay Plaintiff commissions.

             As a direct and proximate result of Defendants’ breaches,
Plaintiff has suffered damages in the form of unpaid commissions.

      WHEREFORE, Plaintiff JONES respectfully requests that final
judgment be entered in her favor against the Defendants for an amount
consistent with evidence, the costs of litigation, interest, and reasonable
attorney’s fees under Fla. Sta. § 448.08 and the terms of the written contract.

                         COUNT VII
       VIOLATION OF THE FLSA – UNPAID MINIMUM WAGES
                 (RYAN v. ALL DEFENDANTS)
             Plaintiff realleges Paragraphs 1 through 33 and 43 through 53 as if

                                           16
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 17 of 19 PageID 17




fully stated herein.

              Although RYAN was an employee, Defendants misclassified her
as an independent contractor.

              Under the FLSA, Defendants were required to pay Plaintiff at least
minimum wage for all hours worked by Plaintiff.

              Defendants failed to pay Plaintiff at least minimum wage for all
hours worked.

              Defendants knew of their obligation to pay Plaintiff minimum
wages under the FLSA. Defendants willfully avoided their responsibility to
minimum wages.

              Due to the willful nature of the violations, Plaintiff is also entitled
to liquidated damages under the FLSA.

              Plaintiff is entitled to an award of her reasonable attorney’s fees
and costs pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff RYAN respectfully requests that final
judgment be entered in her favor against the Defendants as follows:
              s. Declaring that Defendants have violated the minimum wage
                 requirements of the FLSA;
              t. Awarding Plaintiff unpaid minimum wages in amounts
                 according to proof;
              u. Awarding Plaintiff liquidated damages in an equal amount to
                 unpaid minimum wages;
              v. Awarding Plaintiff reasonable attorney’s fees and costs and
                 expenses of this litigation pursuant to 29 U.S.C. § 216(b);


                                         17
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 18 of 19 PageID 18




              w. Awarding Plaintiff post-judgment interest; and
              x. Ordering any other and further relief this Court deems to be
                 just and proper.

                               COUNT VIII
                         BREACH OF CONTRACT
                       (RYAN v. ALL DEFENDANTS)
              Plaintiff realleges Paragraphs 1 through 33 and 43 through 53 as if
fully stated herein.

              All conditions precedent to bringing this action have been
performed, occurred, or been waived.

              Plaintiff and Defendants entered into a written contract, (Exhibit
D).

              Plaintiff performed as required under the contract.

              Defendants materially breached the contract by failing and
refusing to pay Plaintiff commissions.

              As a direct and proximate result of Defendants’ breaches,
Plaintiff has suffered damages in the form of unpaid commissions.

       WHEREFORE, Plaintiff RYAN respectfully requests that final
judgment be entered in her favor against the Defendants for an amount
consistent with evidence, the costs of litigation, interest, and reasonable
attorney’s fees under Fla. Sta. § 448.08 and the terms of the written contract.


                                JURY DEMAND
       Plaintiffs demand a trial by jury on all issues so triable as of right.


                                         18
 Case 2:20-cv-00908 Document 1 Filed 11/17/20 Page 19 of 19 PageID 19




Dated: November 16, 2020
                       Respectfully submitted,
                                By:    /s/ Jason L. Gunter
                                       Jason L. Gunter
                                       Fla. Bar No. 0134694
                                       Conor P. Foley
                                       Fla. Bar No. 111977
                                       GUNTERFIRM
                                       1514 Broadway, Suite 101
                                       Fort Myers, FL 33901
                                       Phone:(239) 334–7017
                                       Fax: (239) 236–8008
                                       Email: Jason@Gunterfirm.com
                                       Email: Conor@Gunterfirm.com




                                  19
